     Case 1:16-cr-00069-LHR-SKO Document 930 Filed 03/29/21 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                   )      Case №: 1:16-cr-00069-LHR-SKO
                                                  )
9                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
10            vs.                                 )
                                                  )
11    JAMES YORK,                                 )
                                                  )
12                    Defendant.                  )
                                                  )
13
             The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16    obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

17    Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
      § 3006A,
19
             IT IS HEREBY ORDERED that Fay Arfa is appointed to represent the above defendant
20
      in this case effective nunc pro tunc to March 29, 2021, substituting the Federal Defenders
21
22    Office appointed per G.O. 595.

23           This appointment shall remain in effect until further order of this court.

24
             SIGNED on March 29, 2021, at Houston, Texas.
25
26
                                                      _______________________________________
27                                                                 Lee H. Rosenthal
                                                            Chief United States District Judge
28

                                                       -1-
